This Office Action is in response to a communication made on May 11, 2022.
Claims 1, 6, 18 and 20 and have been amended by the Applicant
Claims 1-6, 8-15 and 17-22 are allowed over the prior art of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
Claims 1-6, 8-15 and 17-22 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (and its dependent claims 2-7): 
“A computing device of a distributed storage network (DSN) comprises: an interface configured to interface and communicate with a communication system; memory that stores operational instructions; and processing circuitry operably coupled to the interface and to the memory, wherein the processing circuitry is configured to execute the operational instructions to: monitor activity of;, “periodically capture metadata reflecting that a current state”, “compare the current state to a previously recognized similar state reflected in the captured metadata;”, “and return a resolution to the DSTN management unit to modify the current state using corrective actions,” and “management unit is configured to automatically execute the resolution”  is disclosed in cited prior art by Brown;
 “a distributed storage and task processing network (DSTN) management unit”, “the DSTN management unit is that the DSTN management unit is in need of repairs,” is disclosed in cited prior art by Cilfone;
“wherein the current state reflects communication issues including a communication status;” is disclosed by Tanimura (US Patent Application Pub. No. 2010/0169454 A1), in ¶ [0036],[0069] shows the system obtains information on current states of storage apparatuses via the network and includes a network resource allocation table which stores information about communication paths and the current states of those communication paths;
“wherein the computing device further includes an analytics agent, the analytics agent implements deep learning techniques to provide artificial intelligence to detect issues reflected by the metadata, the artificial intelligence analyzes the metadata” is disclosed in cited prior art by Dowlatkhah;
“in response to the analyzing, detects that the DSTN management unit is in need of repairs, wherein the metadata reflects at least one of a process health, device health, or network health” is disclosed in cited prior art by Garrison;
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined Brown, Cilfone, Dowlatkhah, Garrison and Tanimura to arrive at the present invention as recited in the context of independent claim 1 as a whole. 
Independent claim 18 (and its dependent claim 19) and Independent claim 20 (and its dependent claim 21) are allowed for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        


RANJAN PANT
Examiner
Art Unit 2458
/RP/

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458